 

Exhibit 10.3

 



[tm205275d1_ex10-3img01.jpg]

 

Collaboration Agreement

 

This Collaboration Agreement (hereinafter referred to as this “Agreement”) is
made and entered into by and between the following parties in Haidian District,
Beijing. This Agreement may be executed in paper form offline or in electronic
form through the Didi Chuxing Online Contracting Platform (website:
https://contract.didichuxing.com/, hereinafter referred to as the “Contracting
Platform”). The Agreement executed offline in paper form shall become effective
upon the completion of the execution by both Parties (hereinafter referred to as
the “Effective Date”); and the Agreement executed online in electronic form
shall become effective upon the completion of the execution on the Contracting
Platform by both Parties (hereinafter referred to as the “Effective Date”)
recorded by the third-party online document depository.

 

Party A: Didi Chuxing Technology Co., Ltd.

 

Legal Representative: Ting Chen

 

Party B: Hunan Ruixi Financial Leasing Co., Ltd.

 

Legal Representative: Xianglong Li

 

Party A and Party B shall be individually referred to as a “Party” and
collectively as the “Parties”.

 

Whereas

 

1. As a company providing third-party e-commerce Platform services, Party A
desires to assist the driver user registered on the Platform (hereinafter
referred to as the “Driver User”) to lease vehicles from Party B with the most
favorable treatment in the market, so as to reduce the cost of using vehicles
for the Driver User;

 

2. Party B is an automobile leasing company, with the qualification, resources
and ability to carry out the automobile leasing business, and it acknowledges
and undertakes to implement the Platform Rules formulated by Party A;

 

3. Both Parties hope to clarify the cooperation contents, rights and obligations
of each Party and other matters through this Agreement.

 



1 / 29

 

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1. Definitions

 

Unless otherwise stated, the following terms used in this Agreement shall have
the following meanings:

 

1.1 “Platform” refers to the third-party e-commerce Platform operated by Party
A: Xiaoju Online Ride-hailing Marketplace.

 

1.2 “Platform Rules” refers to normative documents related to the Platform
noticed to Party B by Party A by E-mail or other means as well as the various
normative documents published on the Platform such as the Code of Conduct in
Integrity Management for Cooperative Partner of Xiaoju Online Ride-hailing
Marketplace, Regulations on Vehicle Rental Service Business of Xiaoju Online
Ride-hailing Marketplace and Code of Conduct and Risk Notification of Vehicle
Service Company.

 

1.3 “Didi” refers to Party A, Party A’s Affiliates and their respective software
and Platforms operated by them.

 

1.4 “Ride-hailing Vehicles” refers to the online car-hailing vehicles.

 

1.5 “Ride-hailing Service” refers to the online non-peripatetic car hailing
service provided by certain entities through the service platforms based on
Internet technology using qualified vehicles and Driver Users, which integrates
supply and demand information.

 

1.6 “Affiliates” refers to companies that have an affiliated relationship with
each other, including, but not limited to, the companies, firms, corporations or
other organizations of such nature established, participated in the
establishment, operated, controlled by shareholders, legal representative,
actual controllers or directors, supervisors, etc. and their immediate family
members, collateral relatives within three generations, close relatives, etc.

 

1.7 “Senior Management” refers to the officers defined in the Company Law of the
People’s Republic of China and the chief executive officer, chief financial
officer, supervisors, etc. in a company.

 

1.8 “Laws” refers to laws, administrative regulations, local laws and
regulations, autonomous regulations and separate regulations promulgated by the
competent authorities, rules and regulations of the Ministries and Commissions
of the State Council and local governments, judicial interpretations, normative
documents, etc. in China.

 

1.9 “Period of Cooperation” refers to the term of validity of this Agreement.

 

1.10 “Confidential Information” refers to any oral or written materials and
information exchanged between the Parties in respect of this Agreement,
including, but not limited to, the following:

 

1.10.1 The content of this Agreement and its supplemental agreement(s);

 

1.10.2 The business (including, but not limited to, business decisions,
management methods, operating strategies, incentive strategies, promotional
information) , operating, financial, technical, product, service information of
any party obtained or received by the other party during the performance of this
Agreement or during the term of this Agreement;

 



2 / 29

 

 

1.10.3 The other party’s user profiles, information, etc.;

 

1.10.4 The processes and results of settlement of any dispute arising from this
Agreement

 

1.11 “Intellectual Property Rights” refers to: (a) patents and patent
applications; (b) trademarks, service marks, trade names, trade dress and domain
names, and goodwill exclusively attached thereto; (c) copyrights, including the
copyrights of computer software and the copyrights of the database; (d) secrets
and proprietary information, including trade secrets and technical secrets; and
(e) any rights similar to subparagraphs (a)-(d) provided in any law, whether or
not any one of the foregoing has been applied for registration or registered.

 

1.12 “Personal Injury Compensation” refers to the compensation provided in the
Interpretation of the Supreme People’s Court on Several Issues Concerning the
Application of Law in the Trial of Cases on Personal Injury Compensation.

 

1.13 Xiaoju Online Ride-hailing Marketplace SaaS System: refers to the operation
and management service system for Party B's vehicles developed by Xiaoju Online
Ride-hailing Marketplace. When Party B signs the Vehicle Operation Management
Service Agreement, it shall be deemed to be connected to the SaaS system of
Xiaoju Online Ride-hailing Marketplace. Party B is free to choose the following
two types of services: one is the regular free service of Xiaoju Online
Ride-hailing Marketplace and the other is the regular value-added charging
service of Xiaoju Online Ride-hailing Marketplace.

 

2. The Cooperation

 

During the term of cooperation, Party B shall, through the Platform provided by
Party A, present to the Driver User the vehicle for rental solutions in line
with this Agreement between Party A and Party B and the Platform Rules. Party B
shall provide the Driver User with long-term and stable rental sources and the
most favorable leasing scheme, complete the vehicle leasing transactions with
the Driver User through the Platform, and provide the Driver User with
high-quality leasing services.

 

3. Rights and Obligations

 

  3.1 Party A’s rights and obligations:

 

  3.1.1 Party A shall maintain and operate the Platform in accordance with the
available technology, so that the Platform can operate normally, and Party B can
use the Platform normally and conduct vehicle leasing transactions with the
Driver User smoothly.

 

  3.1.2 Party A shall reply to problems encountered by Party B during the
registration in and use of the Platform in a timely manner.

 



3 / 29

 

 

  3.1.3 Party A is entitled to inspect any information and materials submitted
by Party B and the information generated by the use of the Platform from time to
time. In case any problem or question is discovered in the aforesaid information
or materials, Party A is entitled to take the following measures:

 

  3.1.3.1 To request Party B to submit more information or documentary evidence;

 

  3.1.3.2 To request Party B to correct such problem;

 

  3.1.3.3 Removing commodities from the shelves and temporarily shutting down
some functions of the Platform account and other measures considered necessary
by Party A.

 

  3.1.4 Party A is entitled to inspect the information released by Party B on
the Platform. If the information released by Party B contains the following
information, Party A may, without informing Party B, take restrictive measures
such as deleting the information or removing the commodities from the shelves:

 

  3.1.4.1 Information unrelated to or not intended for a vehicle leasing
transaction;

 

  3.1.4.2 False information that is misleading or exaggerating the facts or
inconsistent with the facts;

 

  3.1.4.3 Information of malicious competition or other information that may
disrupt the normal transaction order of the Platform;

 

  3.1.4.4 Information that violates the Laws or the public interests or may harm
the legitimate interests of the Platform and/or other third parties.

 



  3.1.5

During the cooperation, Party A is entitled to have the right to inquire
relevant information of Party B through various channels and investigate Party
B's background. If the investigation results show that Party B has major
business risks and other conditions, Party A shall have the right to
unilaterally terminate the cooperation if the assessment suggests that Party A's
reputation is sufficiently affected therefrom.



 



  3.1.6

Party A shall be entitled to refer to the vehicle information, insurance slip
information and other materials furnished by Party B to verify the true
insurance coverage of Party B's vehicle, including, without limitation,
self-inspection of Party A's employees and verification furnished by Party A to
third-party insurance companies or other institutions.



 



  3.2

Party B’s rights and obligations:

 



  3.2.1

Party B is entitled to use the Platform to publish commodities and its own
information subject to the compliance with this Agreement and the Platform Rules
and prior approval by Party A.

 



4 / 29

 

 







  3.2.2 Party B shall guarantee the authenticity, legality, completeness,
accuracy and validity of any materials and information provided by it to Party
A, and guarantee that such materials and information are in compliance with this
Agreement and the Platform Rules during the Period of Cooperation; and shall
guarantee the validity and security of the email address, telephone number,
address, postal code, etc., provided by it to Party A, and the successful
contact by Party A or the Driver Users with Party B through the aforementioned
contact information. In case such materials or information or contact
information is changed or invalid, Party B shall notify Party A of the changed
information or the invalidity at least 3 working days in advance.

 

3.2.3Party B guarantees that the vehicles released and leased on the Platform
shall meet the following conditions simultaneously:

 

3.2.3.1Obey the requirements of this Agreement, Platform Rules, Laws; can drive
on the road, and can be used to engage in online Ride-hailing operation in the
place where the leased vehicle is used;

 

  3.2.3.2 The vehicles are passenger cars that meet the Safety Specifications
for Power-driven Vehicles Operating on Roads (GB 7258-2012) and have less than 7
seats, including the driver's seat;

 

  3.2.3.3 No decorations, devices or equipment (except those required by law)
have been installed, and there are no other modifications or additions that may
affect the safe operation of the vehicle or endanger the personal and property
safety of the vehicle drivers and passengers;

 

  3.2.3.4 The engine has not been replaced or adjusted in a way different from
that of the factory, or the performance has been substantially modified or
installed (except those permitted by local laws and passed the safety inspection
of the traffic administrative department of the public security organ).

 

  3.2.3.5 There is no any right defect or ownership dispute. Party B is entitled
to lease the vehicle to others for the operation of online Ride-hailing.

 

  3.2.3.6 Party B is amenable to verify the actual usage of the leased cars and
to purchase corresponding insurance according to the actual usage of the leased
cars. Wherein, the coverage of third-party liability insurance shall conform to
the definite legal stipulations. Where there are no definite legal stipulations
on the coverage of third-party liability insurance, Party B shall purchase
third-party liability insurance with coverage of at least RMB500,000 (RMB FIVE
HUNDRED THOUSAND). If the leased car is used for online Ride-hailing Service and
local laws related to online Ride-hailing on insurance of online Ride-hailing
changes within the cooperation term or local laws related to online Ride-hailing
are duly validated within the cooperation term, Party B shall change the
insurance of leased car according to the changed or validated Laws within three
working days upon such change or validation, to make the insurance of leased car
conform to the then related Laws.

 



5 / 29

 

 

  3.2.4 If the vehicle released by Party B on the Platform does not comply with
the Platform Rules or legal provisions irregularly updated, Party B shall notify
the Platform within 1 working day after the new Platform Rules or new Laws come
into force and remove the vehicle by itself.

 

  3.2.5 When the vehicle leased by Party B is used by the Driver User to provide
online Ride-hailing Services on Didi Platform, Party B shall try its best to
cooperate with Party A to conduct investigation and collect evidence and assist
Party A to deal with relevant matters in case of passenger complaints, traffic
accidents or complaints received by Party A or reports of Party B's behaviors in
violation of this Agreement or Platform Rules.

 

  3.2.6 Party B shall ensure a long-term and stable supply of vehicles and give
priority to meeting the rental needs of the Driver User.

 

  3.2.7 Party B shall complete automobile lease transactions with Driver Users
through the Platform, and enter into agreements with Driver Users by using the
Automobile Leasing Contract template provided by Party A.

 

  3.2.8 Party B shall truthfully provide Party A with one original for all
annexes such as Automobile Leasing Contract, Letter of Confirmation of Lease
Information, Vehicle Handover List signed by and between Party B and Driver
User, and shall upload the scanning copies to the Platform within one working
day upon signing of the agreement.

 

  3.2.9 Party B shall exercise its rights and perform its obligations to the
drivers and users contracted with Party A in strict accordance with the template
of Automobile Leasing Contract and its annexes provided by Party A, including
but not limited to:

 

  3.2.9.1 Party B shall be entitled to charge Driver User the deposit for car
leasing, which shall be the same with the amount announced by Party B on the
Platform and shall be no more than RMB20,000 (RMB TWENTY THOUSAND).

 



6 / 29

 

 

  3.2.9.2 Party B shall deliver the qualified leased car conforming to operation
conditions to the Driver User within seven days after receiving the deposit paid
by the Driver User. In case of delay in delivery due to Party B's reason, Party
B shall pay a penalty calculated by multiplying daily rent of each car and the
overdue days of delivery to the Driver User.

 

  3.2.9.3 Party B warrants that if any traffic accidents happen to the leased
car within the lease term, (a) with only car damage yet without casualties, the
Driver User shall choose a type-I or type-II automobile maintenance enterprise
for maintenance, and if the maintenance cost is below RMB2,000 (RMB TWO
THOUSAND), the Driver User shall assume it by himself, and Party B may refuse to
handle the insurance claim settlement; (b) with car damage and casualties, the
Driver User shall timely pay the maintenance cost and Personal Injury
Compensation related to the leased car due to traffic accidents, and Party B
shall actively handle the insurance claim settlement; if the Driver User
advances the maintenance cost and Personal Injury Compensation, Party B shall
pay all premium to the Driver User within one working day upon reception of
premium.

 

  3.2.9.4 Party B warrants that it will charge the Driver User the depreciation
expense as per the following mode in case of traffic accident of leased car
within the lease term: The Driver User shall pay an accelerated depreciation
expense of 20% of maintenance cost when he should assume all or main
responsibilities in the traffic accident, or shall pay an accelerated
depreciation expense of 10% of maintenance cost when he should assume coequal
responsibilities or secondary responsibilities in the traffic accident.

 

  3.2.9.5 The validity and lease term of Automobile Leasing Contract signed by
and between Party B and Driver User shall be within 24 months.

 

  3.2.10 Notwithstanding the provision of Article 3.2.9.3, where the car leased
by Party B to the Driver User is used for online Ride-hailing Service, a traffic
accident or other security accidents happen to the leased car when it is
providing Ride-hailing Service, and the passenger or other subjects of traffic
accident or security accident (the subjects other than the Driver User and
passenger of leased car) require the Driver User to compensate for Personal
Injury Compensation or transport contract losses while the Driver User withholds
payment or fails to afford it or the passenger requires the Driver User or other
subjects to assume the responsibility of online Ride-hailing Service, Party B
shall timely handle this, assume the responsibility incurred by leased car's
online Ride-hailing Service and timely pay the compensation; if the
responsibility shall be ascribed to the Driver User, Party B may claim the
compensation from the Driver User.

 

  3.2.11 Where the Driver User fails to fully pay the rent on schedule as per
the stipulations in Automobile Leasing Agreement, Party B shall follow the
following procedures: First notify the Driver User to pay the rent within a
reasonable deadline, and if the Driver User still refuses to pay and delays
payment for more than 30 days, Party B may take reasonable measures to recover
the car or terminate and rescind the Automobile Leasing Contract.

 



7 / 29

 

 

  3.2.12 Party B warrants that the Driver User can enjoy the most-favored
treatment as per this Agreement within the Period of Cooperation, and if Party B
provides more favorable prices and other substantive provisions for any entities
in any business cooperative relationship signed or formed with the entities than
for the Driver User, the Driver User and Party B shall modify corresponding
clauses in their Automobile Leasing Contract to provide the Driver User with
equal or more favorable clauses, with such modifications including but not
limited to the modification on price clause.

 

3.2.13Party B warrants that it will sign the Management Service Agreement for
Car Operation on Party A's associated Platform (i.e. Xiaoju Online Ride-hailing
Marketplace) and uniformly connect to the SaaS system of Xiaoju Online
Ride-hailing Marketplace after this Agreement goes into effect, or Party A shall
be entitled to unilaterally rescind this Agreement.

 

3.2.14Within 2 natural months from the date of entering into this Agreement by
Party B, Party B shall place at least 20 vehicles to be rented and sold at Party
A's Xiaoju Online Ride-hailing Marketplace, otherwise, Party A shall be entitled
to unilaterally rescind this Agreement.

 

4. Deposit

 

  4.1 Party B confirms that the deposit paid in accordance with this Agreement
is a deposit for the successful cooperation between Party B and Party A on the
vehicle operating lease to guarantee that Party B will fulfill its obligations
under this Agreement and the Cooperation Agreement signed by and between Party A
and Party B regarding the operational vehicle leasing business and the Platform
Rules. In the event that Party B breaches this Agreement and thus causes damage
to the rights and interests of Party A's Driver User, Party A shall be entitled
to employ Party B's deposit to protect the rights and interests of Party A's
Driver User.

 

  4.2 Party B shall pay the deposit in accordance with the following rules:

 

4.2.1Within the valid Period of Cooperation, if all the vehicles leased by Party
B are self-owned or even though the vehicles are not owned, the owners of such
vehicles have signed the Agreement with Party A and Party B and promised to
provide joint guarantee for Party B's fulfillment of this Agreement and the
fulfillment of the Automobile Leasing Contract with the Driver User, payment
rules for Party B's deposit shall be as below:

 

KA Standard for Deposit Payment Company type Deposit Number of vehicles that can
be listed on the Platform Head office/parent company 600,000 Infinite quantity
Branch/subsidiary 0 Infinite quantity Standard for Deposit Payment by Ordinary
Leasing Companies Number of vehicles that can be listed on the Platform Deposit
0-100 100,000 101-200 200,000 201-300 300,000 And so on Note: For each payment
of RMB100,000, Party B can list up to 100 vehicles on Party A's Platform (for
example, if Party B wishes to list 275 vehicles, it shall pay RMB300,000. A
deposit of RMB300,000 permits Party B to list up to 300 (included) vehicles on
Party A's Platform.

 



8 / 29

 

 

  4.2.2 During the Period of Cooperation, if some of Party B's cars put on the
Platform are not proprietary (including but not limited to third-party car
approved by Party A and leased by Party B), Party B shall abide by deposit
payment rule: (even if there is only one non-proprietary car, Party B shall
still abide by the provision of Article 4.2.1 to pay the deposit).

 

  4.3 Party B shall first pay the deposit to Party A within 7 working days after
the signing of this Agreement. The amount of deposit paid shall be subject to
Article 4.2.1. Where Party B fails to pay the deposit within the time limit,
this Agreement shall automatically become null and void. (The bank account for
deposit payment is Didi Chuxing Technology Co., Ltd. and the bank of deposit is
Tianjin Free Trade Experimental Zone Branch of China Merchants Bank Co., Ltd.,
account number: 122905939910401. For listing more cars, Party B shall apply to
Party A 3 working days in advance and after obtaining the consent of Party A,
pay the deposit in full within 5 working days from the date of receipt of the
deposit notice from Party A.

 

  4.4 If Party B shall increase the deposit in accordance with this Agreement,
it shall pay the additional deposit in full within 5 working days from the date
of receipt of Party A's deposit payment notice.

 

  4.5 If Party B fails to pay, increase or replenish the deposit in accordance
with this Agreement, Party A shall have the right to charge a penalty as much as
1‰ of the unpaid amount for each day. If Party B fails to pay, increase or
replenish the deposit in full within 15 days after the expiration of the payment
period specified in this Agreement, Party A shall have the right to terminate
this Agreement unilaterally.         4.6 After Party B terminates or rescinds
the agreement, if there is no effective Automobile Leasing Agreement between
Party B and a Driver User and there is no dispute on the vehicle lease between
Party B and a Driver User, Party A shall refund the remaining deposit to Party B
on an interest-free basis within 30 days after receipt of the deposit receipt
returned by Party B; if there is any effective Automobile Leasing Agreement
between Party B and a Driver User or if there is any disputes on the vehicle
lease between Party B and a Driver User, Party A shall refund the remaining
deposit to Party B on an interest-free basis within 30 days after receipt of the
deposit receipt returned by Party B after the driver confirms the Automobile
Leasing Agreement has been fulfilled or the dispute has been resolved.

 



9 / 29

 

 

5. Taxes

 



The taxes incurred by the Parties hereto due to the performance of this
Agreement shall be borne by the Parties respectively.

 

6. Intellectual Property Rights

 

Party A has exclusive rights and interests in all rights, ownership, titles,
interests and intellectual property rights arising from or created by the
performance of this Agreement.

 

7. Confidentiality

 

  7.1 Each party shall maintain the confidentiality of all confidential
information and shall not disclose any confidential information to any third
party without the prior written consent of the other party, except for the
information which (a) is or will be known by public (not caused by the
disclosure to the public by the receiving party); (b) is required to be
disclosed by the applicable law or any securities exchange rules or regulations;
(c) is necessary to be disclosed to the counsels or financial consultants by
either party in respect of the transaction under this Agreement, and such
counsels or financial consultants are bound by similar confidentiality
obligations hereunder. Disclosure of any confidential information by an employee
or agency employed by either party shall be deemed to be a disclosure of such
confidential information by that party, and the party shall be liable for breach
of this Agreement. This provision shall survive any change or the termination of
this Agreement for any reason.

 

  7.2 Without the written consent of Party A, Party B shall not disclose the
relevant information of Party A or Party A's Driver Users obtained by Party B
due to this Agreement or the cooperation hereunder to any third parties
(including but not limited to disclosing the cooperation content to any media,
website, WeChat Official Account and other promotional channels or making false
propaganda and report), or Party A is entitled to unilaterally cancel the
cooperation and pursue Party B's liability for breach of the Agreement according
to the actual loss.

 

8. Representations and Warranties

 

  8.1 Party A represents and warrants as follows:

 

  8.1.1 Party A is a company duly incorporated and validly existing under the
Laws of China;

 



10 / 29

 

 

  8.1.2 The execution and performance of this Agreement by Party A is within the
scope of its corporate capacity and its business scope approved by and
registered with competent authorities; Party A has taken necessary corporate
actions and has been duly authorized and has obtained the consent and approval
from third parties and governmental agencies, and will not be in violation of
any Laws or other restrictions binding upon Party A.

 

  8.1.3 This Agreement constitutes the legal, valid and binding obligations of
Party A and may be enforced in accordance with its terms.

   

  8.2 Party B represents and warrants as follows:

 

  8.2.1 Party B is a company duly incorporated and validly existing under the
Laws of China;

 

  8.2.2 The registered capital of Party B is more than RMB5 million (Five
Million);

 

  8.2.3 Party B is in good standing and has not been included in the Lists of
Enterprises with Abnormal Operations and the List of Enterprises with Serious
Illegal and Dishonest Acts;

 

  8.2.4 Party B's signing and performance of this Agreement is within the
permissive scope registered by virtue of its legal personality (the
administrative license for or filing of the business scope has been obtained or
completed if required); Party B has taken necessary corporate actions and has
been duly authorized and has obtained the consent and approval from third
parties and governmental agencies, and will not be in violation of any Laws or
other restrictions binding upon Party B.

 

  8.2.5 This Agreement constitutes the legal, valid and binding obligations of
Party B and may be enforced in accordance with its terms.

 

9. Termination

 

  9.1 In the following cases, either party may terminate this Agreement
immediately by written notice to the other party, and this Agreement shall
terminate as of the date on which such party gives such written notice of
termination:

 

  9.1.1 The other party ceases to carry on business or goes into liquidation
(other than voluntary liquidation for the purpose of reorganization or
combination of bona fide bankruptcy with prior written consent of such party) or
dissolution;

 

  9.1.2 The other party is unable to pay its debts as they become due, or has a
receiver, administrative receiver or administrator (or any similar person
provided by the Laws of the place where the company is located or incorporated)
appointed for bankruptcy of all or any part of its property, or will go into any
bankruptcy;

 



11 / 29

 

 

  9.1.3 Unless otherwise agreed, the other party is in violation of any
provision of this Agreement and fails to remedy such violation within 30 days
from the receipt of notice of such violation from such party (if capable of
remedy);

 

  9.1.4 The other Party Breaches the Agreement, and such party may terminate
this Agreement in accordance with this Agreement or the Platform Rules.

 

  9.2 In the event of any changes in industry policies, industry restrictions,
business strategy adjustments and/or business adjustments, the Parties shall
notify the other Party At least 30 days in advance to terminate this Agreement.
This Agreement shall terminate as of the date of termination specified in the
notice of termination. If this Agreement terminates pursuant to this Article, in
addition to the payment of the amount incurred and confirmed under this
Agreement to the other Party, the Parties shall not be liable for the
termination of this Agreement, including, but not limited to, payment of late
fees, liquidated damages, compensation.

 

  9.3 In the case of a written notice 15 days in advance from either party to
the other Party And a payment of the liquidated damages of RMB10,000 (RMB TEN
THOUSAND), this Agreement shall terminate as of the date of termination stated
in the notice of termination.

 

  9.4 Upon the termination of this Agreement, Party A is not obliged to retain
any information on the Platform or provide such information to Party B; but
Party A is entitled to retain Party B’s registration data and Party B’s data in
connection with the driver services during the Period of Cooperation. Upon the
termination of the Agreement, in the event of any violation by Party B of this
Agreement or the Platform Rules during the Period of Cooperation is discovered,
Party A is still entitled to exercise its rights under this Agreement to
prosecute Party B for such violation

 

  9.5 After the termination of this Agreement, Party B shall strictly perform
the Automobile Leasing Contract signed with the Driver User until the lease
expires.

 

  9.6 Upon the termination of this Agreement, Party B shall remove and delete
any information or signs related to Didi contained in the materials in the
building, equipment, furnishings inside and outside Party B’s premises and
materials published by Party B in any form.

 

10. Liability for Breach

 

  10.1 The following acts belong to Class A breaches of the Agreement. If Party
B has any of the following acts, Party B shall immediately correct the breach.
Party A shall be entitled to request Party B to pay more than RMB 10,000 (Ten
Thousand Yuan) and less than RMB 30,000 (Thirty Thousand Yuan) as liquidated
damages based on the consequences caused by the breach of contract, and to
publicize Party B's breach of contract on Xiaoju Online Ride-hailing
Marketplace, and Party A is entitled to send to Party B a Confirmation Letter on
the Breach of the Partner of Xiaoju Online Ride-hailing Marketplace.

 



12 / 29

 

 

  10.1.1 Party B fails to cooperate with Didi’s staff, for example:

 

  10.1.1.1 Party B is in violation of Article 3.1.3.1, and fails to provide more
information or documentary evidence as required by Party A;

 

  10.1.1.2 Party B is in violation of Article 3.2.5, and fails to cooperate with
Party A in the investigation and evidence collection or to assist Party A in
handling related matters;

 

  10.1.1.3 Party B fails to affix its seal on the reply letter of the
Confirmation Letter on the Breach of the Partner of Xiaoju Online Ride-hailing
Marketplace, or fails to provide Party A with such original sealed letter;

 

  10.1.1.4 Other noncooperation with Didi’s staff by Party B.

 

  10.1.2 Being complained due to the service for more than 3 times by different
Driver Users within 1 natural month, including but not limited to the
noncompliance of the requirements for the time limits for telephone invitations
and offline interviews (Party B shall make a invitation by phone within 1 day
after a Driver User places an order and conduct an offline interview with the
driver within 7 days), bad service attitude, etc.

 

  10.1.3 Party B is in violation of Article 3.2.2, and fails to notify Party A
of any change or invalidity of any material, information, contact information
provided to Party A at least 3 working days prior to such change or invalidity;

 

  10.1.4 Party B is in violation of Article 3.2.8, and fails to upload the
scanned copy of the Automobile Leasing Contract to the Platform within 1 working
day from the execution of such contract with any Driver User;

 

  10.1.5 Party B disseminates any information not published through Didi’s
official channels, or disseminates rumors relating to Didi;

 

  10.1.6 Party B conducts other Class A breaches specified in the Platform
Rules.

 

  10.2 The following acts constitute Class B breaches. In the event of any
breach below by Party B, Party B shall immediately remedy the breach, and Party
A is entitled to request Party B to pay the liquidated damages of an amount from
RMB30,000 (RMB THIRTY THOUSAND) to RMB50,000 (RMB FIFTY THOUSAND) based on the
consequences of the breach, make public Party B’s violations on Xiaoju Online
Ride-hailing Marketplace, and send the Confirmation Letter on the Breach of the
Partner of Xiaoju Online Ride-hailing Marketplace.to Party B.

 



13 / 29

 

 

  10.2.1 In the event of any Class A breach, Party B fails to remedy such breach
in a timely manner or within the time limit notified by Party A, or the
Agreement is still breached upon the completion of the remedy;

 

  10.2.2 In the event of three Class A breaches in 12 consecutive calendar
months, the third Class A breach shall be regarded as a Class B breach;

 

  10.2.3 The breach provided in Article 10.1.3 occurs twice in 12 consecutive
natural months;

 

  10.2.4 Violating Article 3.2.6 for being complained due to no stock of
vehicles for more than 3 times by different Driver Users within 1 natural month;

  

  10.2.5 Listing or leasing on the Platform a vehicle that does not meet the
requirements of this Agreement or the requirements of the Platform Rules. For
example:

 

  10.2.5.1 Any vehicle listed and leased on the Platform failing to comply with
Article 3.2.3;

 

  10.2.5.2 Any vehicle listed and leased on the Platform failing to meet the
other requirements of the Platform Rules;

 

  10.2.6 Party B failing to remove any vehicle from the Platform within 1
working day after a recall decision is issued for breach of Article 3.2.4 or in
case that any vehicle is recalled after being listed on the Platform;

 

  10.2.7 Violating Article 3.1.4 for releasing information which is not related
to the vehicle lease business or releasing malicious competition and other
information which may disrupt the normal trading order of the Platform, or
releasing any information in violation of the law or against the public interest
or any information which may damage the legitimate interests of the Platform
and/ or three parties;

 

  10.2.8 Concealing significant vehicle information (e.g., whether a major
repair has occurred), or the vehicle information published on the Platform
(e.g., service life) and the leasing programs (including but not limited to the
rent, deposit, insurance purchased, value-added services, etc.) being
inconsistent with the actual vehicles delivered by the drivers or the Automobile
Leasing Contract;

 

  10.2.9 Being complained due to any failures of Class A vehicles (including but
not limited to oil leakage, safety system failure, power system failure, etc.)
listed on the Platform for more than 5 times from different Driver Users in 12
consecutive calendar months;

 



14 / 29

 

 

  10.2.10 The monthly efficiency indicators failing to meet the standards or the
assessment results of the experience indicators failing to meet the standards
(failing to reach 60 points (excluded)) in three consecutive indicator
assessments;

 

  10.2.11 Violating Article 3.2.12 due to not providing the most preferential
treatment to a Driver User;

 

  10.2.12 Being in any Class B violations as specified in the Platform Rules.

 

  10.3 The following acts constitute Class C breaches. In the event of any
breach below by Party B, Party B shall immediately remedy the breach, and Party
A is entitled to request Party B to pay the liquidated damages of an amount from
RMB50,000 (RMB FIFTY THOUSAND) to RMB100,000 (RMB ONE HUNDRED THOUSAND) based on
the consequences of the breach, make public Party B’s violations on Xiaoju
Online Ride-hailing Marketplace, and send the Confirmation Letter on the Breach
of the Partner of Xiaoju Online Ride-hailing Marketplace to Party B.

 

  10.3.1 In the event of any Class B breach, Party B fails to remedy such breach
in a timely manner or within the time limit notified by Party A, or the
Agreement is still breached upon the completion of such remedy;

 

  10.3.2 In the event of three Class B breaches in 12 consecutive calendar
months, the third Class B breach shall be regarded as a Class C breach;

 

  10.3.3 Inducing Platform users to transfer the vehicle ownerships to Party B;

 

  10.3.4 Violating Article 3.2.3.3 or 3.2.3.4 for leasing an unqualified
vehicle, which later causes a traffic accident or any other safety accident due
to retrofitting or installation of new parts;

 

  10.3.5 Failure to perform the obligation of verification as per the provision
of Article 3.2.3.6. The actual use of a leased vehicle is inconsistent with the
purpose as agreed in the Automobile Leasing Contract, or although the actual use
of the leased vehicle is consistent with the purpose as agreed in the Automobile
Leasing Contract, the corresponding insurance is not purchased according to the
actual use nature of the leased vehicle and therefore the insurance company
refuses to pay for the compensation when the leased vehicle has a traffic
accident or the insurance meeting the requirements for the insurance value
stipulated herein or the insurance value and type as provided by the law for
online vehicle leasing in accordance with Article 3.2.2.6 is not purchased and
therefore the compensation amount paid by the insurance company is insufficient
to cover the Driver User's liability for tort or carrier liability in the
traffic accident or safety accident.

 



15 / 29

 

 

  10.3.6 Violating Article 3.2.7 for inducing the Driver User to carry out a
vehicle leasing transaction outside the Platform or sign a contract without
using the Platform's template of Automobile Leasing Contract;

 

  10.3.7 Violating Article 3.2.9 for failing to perform its obligations to the
Driver User in accordance with the Automobile Leasing Agreement signed with the
Driver User;

 

  10.3.8 Violating Platform Rules for carrying out misleading propaganda
(including but not limited to exaggerating the scale of the company, making
exaggerated advertisement or fictitious promise of service projects,
preferential programs, etc., or misleading the Driver User by use of false facts
such as Didi's order precedence); Party B makes false propaganda about the
driver's obtaining of the "Driver's License for Booking Taxis Online" and the
rental vehicle's obtaining of the "Transport License for Booking Taxis Online";

 

  10.3.9 Entering into other agreements with the Driver User in any form other
than the template of Automobile Leasing Contract of the Platform; or restricting
the rights of the Driver User or increasing the obligations of the driver in any
form, without a prior written notice to Party A and without the written consent
of Party A;

 

  10.3.10 Charging the Driver User any fees under any name in any form other
than template of Automobile Leasing Contract of the Platform or forcing the
Driver User to subscribe any business not related to Didi or forcing Driver
Users to make unreasonable consumption;

 

  10.3.11 Disseminate any information not published by Didi through official
channels, or spreading rumors that have a negative impact on Didi (e.g., causing
losses to drivers);

 

 

10.3.12



In view of the fact that Party B will come into contact with Didi's related
trade secrets during the cooperation, Party B or its Affiliates have cooperated
with subjects that have a competitive relationship with Didi (including, without
limitation,: Meituan, CAR, Yongche, IZU, Caocao, Dida, etc.) in any form without
prior written notification and confirmation of Didi within the Period of
Cooperation;





        10.3.13 Insulting, intimidating, threatening, deceiving, or forcing any
Driver User;

 

  10.3.14 Publishing a system that does not comply with or goes against Didi's
business policy or the Platform Rules;

 

  10.3.15 Violating Article 3.2.10;

 

  10.3.16 Violating Article 3.2.11;

 



16 / 29

 

 

  10.3.17 Party B conducts other Class C breaches specified in the Platform
Rules.

 

  10.4 The following acts constitute Class D breaches. In the event of any
breach below by Party B, Party B shall immediately remedy the breach, and Party
A is entitled to request Party B to pay the liquidated damages of not less than
RMB10,000  (RMB ONE HUNDRED THOUSAND) based on the consequences of the breach,
make public Party B’s violations on Xiaoju Online Ride-hailing Marketplace, and
send the Confirmation Letter on the Breach of the Partner of Xiaoju Online
Ride-hailing Marketplace to Party B, and terminate this Agreement.

 

  10.4.1 In the event of any Class C breach, Party B fails to remedy such breach
in a timely manner or within the time limit notified by Party A, or this
Agreement is still breached upon the completion of such remedy;

 

  10.4.2 In the event of three Class C breaches in 12 consecutive calendar
months, the third Class C breach shall be regarded as a Class D breach;

 

  10.4.3 Party B is in violation of Article 3.2.2 and provides false materials
or information to Party A;

 

  10.4.4 Party B or Party B’s Affiliates use or use in disguised form the
company name, trade name, trademark and logo of Party A without the consent of
Party A or Party A’s Affiliates or fail to use such names, trademark or logo as
agreed, or Party B uses the company name and logo similar to above trademarks
and logo (if Party A or Party A’s Affiliates considers that the company name or
logo used by Party B or Party B’s Affiliates is similar to the trade name or
trademark of Party A or Party A’s Affiliates, Party A may notify Party B and
Party B’s Affiliates to change its name. If Party B or Party B’s Affiliates fail
to take measures within 20 days from the receipt of such notice, it shall be
deemed as a use of trademark and logo similar to those of Party A or Party A’s
Affiliates).

 

  10.4.5 Party B or Party B’s Affiliates conduct illegal or criminal activities
relying on the partnership with Didi;

 

  10.4.6 Party B, Party B’s shareholders, legal representatives, Senior
Management or Party B’s Affiliates make illegal profits relying on their
relationship with the Didi’s staff (including, but not limited to, relatives,
couples, friends);

 

  10.4.7 Party B or Party B’s shareholders, legal representative, Senior
Management or Party B’s Affiliates is in violation of the provisions of the
Agreement for Didi Chuxing Partners on Honesty & Integrity and Anti-Commercial
Bribery between the Parties;

 

  10.4.8 Party B charges any fee against the Driver Users in the name of Didi;

 



17 / 29

 

 

  10.4.9 Party B forces the Driver Users to transact any business irrelative to
Didi, Party B forces the Driver Users to have unreasonable consumption, Party B
makes crooked promotion or Party B conducts other violations, which causes
material adverse effects to Didi or causes adverse social effects (including but
not limited to collective complaints, illegal assembly, petitions, march, sit-in
or containment of Didi by Driver Users, news media releases);

 

  10.4.10 Party B, Party B’s staff or Party B’s Affiliates are in violation of
Article 7 and discloses Party A’s confidential information to third parties in
any form;

 

  10.4.11 Party B introduces the entities competitive with Didi (including but
not limited to Meituan, CAR, Yongche, IZU, Caocao, Dida, etc.) to Driver Users,
and induces Driver Users to conduct activities directly competing or conflicting
with Didi, resulting in material economic losses to Party A;

 

  10.4.12 Party B instigates and organizes the Driver Users to conduct illegal
assembly, petition, march, sit-in or containment of Didi, etc. in any form, or
any collective complaints, illegal assembly, petitions, marches, sit-in or
containment of Didi and other mass disturbances by Driver Users are incurred by
the products or services provided by Party B;

 

 

10.4.13



Party B disseminates any information not published through Didi’s official
channels, or disseminates rumors and causes material adverse effects to Didi
(including but not limited to collective complaints, illegal assembly,
petitions, marches, sit-in or containment of Didi by Driver Users, and News
media releases);



        10.4.14 Without prior written notice to Party A and obtaining Party A's
written consent, Party B requires the Driver User to sign a loan agreement with
the funder to purchase a vehicle and then register it under Party B's name in
addition to the template contract of the Platform "Automobile Leasing Contract".
Party B fraudulently swindles the Driver User to seek high profits through the
above-mentioned mode, bringing significant negative impact on Didi or social
adverse impact (including, without limitation,: collective complaints from
driver users, illegal assembly, petition, procession, sit-in or containment of
Didi, news media reports, etc.).

 

  10.4.15 Party B maliciously slanders other companies or takes other mean
measures to disrupt the market order and conducts unfair competition:

 

  10.4.15.1 Party B disseminates other rumors to maliciously slander other
companies;

 

  10.4.15.2 Party B dispatches undercover personnel to other companies to
disrupt the operation order of other companies and solicits Driver Users or
management personnel of other companies;

 

  10.4.15.3 Party B conducts other activities of unfair competition which
seriously disrupt the market order;

 



18 / 29

 

 

 

10.4.16





Violating Article 8.2 for failing to meet Party A's requirements for cooperative
vehicle leasing companies;





        10.4.17 Violating Article 10.3.5 of this Agreement, and failing to
purchase insurance pursuant to the local government's Laws and regulations on
online Ride-hailing Vehicles as well as the insurance coverage and types
specified in this Agreement, and having more than 100 unqualified vehicles or
its unqualified vehicles accounting for more than 50% of all vehicles rented by
Party B on Party A's Platform;

 



  10.4.18

Party B conducts other Class D breaches stipulated in the Platform Rules;

 



  10.5

If Party B has a violation of Article 10.3.5, resulting in the insurance
company's refusal to pay or insufficient compensation to pay the driver's tort
liability or carrier's liability in the traffic accident, the claim amount
rejected by the insurance company and the compensation supposed to be paid by
the insurance company if the corresponding insurance has been bought shall be
borne by Party B. If Party B fails to bear the above mentioned amount rejected
and compensation, resulting in any losses to Party A or its users, Party B shall
compensate Party A for the losses of Party A and Party A shall have the right to
terminate this Agreement unilaterally and shall pursue Party B's liability for
breach in accordance with Articles 10.3 and 10.6.

 

 

  10.6 In the event of any breach of the terms of this Agreement by either
party, the breaching party shall remedy such breach within the time limit
notified by the observing party. In the event of any losses incurred to the
observing party, in addition to the corresponding liability for breach under
this Agreement, the breaching party shall also be liable for the compensation
for such losses (including, but not limited to, the losses incurred to the
counter Party by such breach, the legal costs, notarial fees, appraisal fees,
the attorney’s fee, the travel expenses, etc., arising from the investigation
and affixation of the liabilities of the breaching Party by the counterparty).
Unless any party is in violation of the confidentiality clause, in any case,
neither party shall be liable for any indirect, punitive claims, or claims for
losses of commercial profits, or damages for business losses of the company or
any third Party Arising from this Agreement, or for any loss or inaccuracy of
data of any form, whether based on contract, tort or any other legal principle,
even though the party has been informed of the possibility of such damage.

 

  10.7 If Party B violates this Agreement or the Platform Rules, Party A is
entitled to take measures such as suspending the Platform services, permanently
stopping the Platform services, and/or temporarily or permanently disabling the
corresponding functions of the vehicle service company, and/or removing the
products from the Platforms.

 



19 / 29

 

 

  10.8 In case any act of either party is in violation of several provisions of
this Agreement at the same time, the observing party is entitled to choose one
provision as the basis for the investigation and affixation of the liability for
breach of the breaching party. In case several acts of either Party Are in
violation of several provisions of this Agreement at the same time, the
observing party is entitled to investigate and affix the liability for breach of
the breaching party in accordance with each provision violated.

 

  10.9 In the event of several valid agreements between Party A and Party B, any
act of either party is in violation of such agreements between the Parties at
the same time, the observing party is entitled to choose to investigate and
affix the liability for breach of the breaching party in accordance with all
provisions of all of such agreements or provisions of part of such agreements.

 

11. Governing Law; Dispute Settlement

 

  11.1 The execution, validation, interpretation, performance, modification and
termination of this Agreement and the settlement of disputes under this
Agreement shall be governed by the Laws of China.

 

  11.2 Any dispute arising from the interpretation and performance of the terms
of this Agreement shall be settled by the Parties through negotiation in good
faith. If the Parties fail to reach an agreement on the settlement of such
dispute within 30 days from the requirement of such negotiation by either party,
such dispute may be submitted to the Beijing Arbitration Commission for
arbitration in accordance with its arbitration rules in force then. The arbitral
award shall be final and binding upon the Parties.

 

  11.3 During the settlement of the dispute, the Parties shall continue to fully
perform this Agreement, except for the matters in dispute.

 

12. Notices

 

  12.1 All notices and other communications to either party hereto required or
permitted hereunder shall be made in Chinese, by personal delivery or by
registered mail with postage prepaid, commercial courier service or by e-mail to
the address of the party specified in this Agreement. The date on which such
notice shall be deemed to have been served upon such party shall be determined
as follows:

 

  12.1.1 Notices given by personal delivery, registered mail with postage
prepaid or commercial courier service shall be deemed effectively given on the
date of receipt or rejection at the designated address for notices;

 

  12.1.2 Notices given by e-mail shall be deemed effectively given when the mail
enters into the addressee’s e-mail address contained in this article or at the
time of the receipt of the system prompt for the failed transaction in the case
of the invalidation of receiver’s e-mail address.

 



20 / 29

 

 

  12.2 For the purpose of notices, the contacts and contact information
designated by the Parties are as follows:

 

  12.2.1

Party A’s contacts:

(Telephone/Mobile Number:)

 

Address:

 

E-mail:

 

  12.2.2

Party B’s contacts: Xianglong Li

(Telephone/Mobile Number: 18711104823)

 

Address: Floor 9, Huitong Building, No. 168 Hehua Road, Furong District,
Changsha City, Hunan Province

 

E-mail: 0731-85240273

 

  12.3 In the event of any change to the contacts, address or e-mail address of
either party, such party shall notify the other Party At least 3 working days in
advance by the means provided in this article. Otherwise, the original address
or e-mail address shall still be the valid address for notices.

 

13. Force Majeure

 

  13.1 “Force Majeure” means an event beyond the reasonable control of the
Parties, unforeseeable or even foreseeable, but unavoidable by the Parties to
this Agreement, which prevents, affects or delays the performance by either
party of its obligations under this Agreement in whole or in part. Such event
includes, but is not limited to, natural disaster, war, fire, riot, strike,
Internet connection failure, computer system failure, communication failure,
computer virus, hacker attack or any other similar events that shall be
considered as events of force majeure in accordance with commercial practices.

 

  13.2 The affected party may temporarily suspend the performance of its
obligations under this Agreement until the effects of the event of force majeure
are eliminated. The affected party shall fully notify the other party in writing
of the occurrence of such event of force majeure in a timely manner, notifying
the other party of the possible effects of such event on this Agreement, and
shall use its best efforts to eliminate such event and mitigate its adverse
effects, and provide the written evidence issued by relevant notary office
within a reasonable period. Upon the fulfillment of the aforesaid obligations,
the affected party shall not be liable to the other party for the breach within
the scope of effects of such event of force majeure.

 



21 / 29

 

 

  13.3 In case the event of force majeure sustains for more than 20 days, either
party is entitled to terminate this Agreement unilaterally by written notice,
and this Agreement shall terminate from the date on which such party gives such
written notice of termination.

 

14. Independent Contractor

 

Nothing in this Agreement shall be deemed to create any joint venture,
partnership, or agency relationship between the Parties. Without the written
consent of the authorized representative of the other party, neither party is
entitled to execute any agreement on behalf of the other party or cause the
other party to be bound by any law or borrow money or incur any liability or
obligation on behalf of the other party hereto. Each party shall be solely
liable for the actions of its employees and contractors employed for the
purposes of the promotional activities.

 

15. Data and Privacy Protection

 

The collection, storage and maintenance by either party of the third-party data,
personal data or information obtained as a result of the execution or
performance of this Agreement shall comply with all applicable Laws, regulations
or rules.

 

16. Business Principles

 

  16.1 Party B warrants that it does not give or offer any gift to any employee,
agent or representative of Party A, and that there is no other improper interest
transfer (including but not limited to giving material benefits or other
non-material benefits in the form of gifting or lending or at a price
significantly higher or lower than the market price) with the aforesaid persons,
and it will not offer or grant such items or carry out improper benefits
transfer in the future, in order to obtain any business from Party A, or to
affect the aforesaid persons in the aspects of the terms, conditions or
performance of any purchase agreement or order (including but not limited to
this Agreement) between the Parties.

 

  16.2 Party B warrants and undertakes that it will strictly abide by the
commercial anti-bribery Laws and regulations in force in China and provisions
for anti-corruption in all applicable Laws and regulations including the Foreign
Corrupt Practices Act (FCPA) of the United States, and it shall not provide any
bribes to any government official, employee of state-owned enterprises or public
agency during the performance of this Agreement. Any violation of this article
by Party B shall be considered as a material breach of this Agreement, and Party
A is entitled to immediately terminate this Agreement and the cooperation
relationship between the Parties, and request Party B to pay the liquidated
damages of RMB50,000 (RMB FIFTY THOUSAND) and indemnify for all losses incurred
to Party A thereby.

 



22 / 29

 

 

  16.3 Party A’s e-mail address for receiving the report of any violation of
Code of Business Conduct is jubao@didiia.com. In the event of any violation of
its Code of Business Conduct found by Party A, Party B shall cooperate with
Party A in the investigation as required by Party A. If Party B fails to
cooperate with Party A in such investigation, it shall be deemed as a material
breach by Party B. In such case, Party A is entitled to immediately terminate
this Agreement and the cooperation relationship between the Parties, and request
Party B to pay the liquidated damages of RMB50,000 (RMB FIFTY THOUSAND) and
indemnify for all losses incurred to Party A thereby.

 

17. Transfer

 

During the term of this Agreement, neither party may assign, or transfer its
rights and obligations under this Agreement in whole or in part, without the
prior written consent of the other party. However, Party A may transfer its
rights and obligations under this Agreement to any of its Affiliates in whole or
in part with the written notice to Party B, and Party B irrevocably agrees and
permits Party A’s such rights, provided that Party A shall ensure that such
transferee or assignee will comply with relevant laws and regulations, and
ensure that Party B is exempt from any liability and consequences arising from
any violation of applicable Laws and regulations by such transferee or assignee,
and Party A shall indemnify for the losses incurred to Party B thereby.

 

18. Severability

 

If any one or more provisions contained in this Agreement is held to be invalid,
illegal or unenforceable in any way in accordance with any law or regulation,
the validity, legality or enforceability of the remaining provisions in this
Agreement shall not in any way be affected or impaired. Such invalid, illegal or
unenforceable provision shall be replaced by a valid, legal or enforceable
provision that has similar economic effects of such invalid, illegal or
unenforceable provision by the Parties through good faith negotiation to the
fullest extent permitted by Laws and expected by the Parties.

 

19. Composition, Modification and Supplement of this Agreement

 

  19.1 All Platform Rules are an integral part of this Agreement. In the event
of any inconsistence between the Platform Rules and this Agreement, the Platform
Rules shall prevail. If Party B signs this Agreement and uses the Platform, it
shall accept to be bound by the Platform Rules. Party A is entitled to develop
and revise the Platform Rules pursuant to the operation of the Platform. For the
development and revision of the Platform Rules that may affect Party B’s rights
and obligations, Party A will notify Party B in writing via email 10 days prior
to the implementation of the new Platform Rules, and Party B shall decide
whether to continue to perform this Agreement within 10 days from the date of
receipt of the notice via email. If Party B rejects the new Platform Rules, it
shall send a written application for the termination of this Agreement to Party
A within 10 days from the date of receipt of such notice. If Party B fails to
terminate this Agreement or continue to log in and use the Platform within such
10-day period, it shall be deemed to agree to the new Platform Rules. The new
Platform Rules shall become effective as of the effective date specified in the
Platform Rules, and Party B shall strictly abide by the new Platform Rules as of
the effective date.

 



23 / 29

 

 

  19.2 Except for the Platform Rules, any modification and addition to this
Agreement shall be signed by the Parties in writing. The modified and
supplemental agreements signed by the Parties in connection with this Agreement
shall be an integral part of this Agreement and shall have the same legal effect
as this Agreement.

 

20. Limited Liability

 

  20.1 Party A only provides the Platform, and Party B shall select (at its own
discretion) the Driver Users to complete the automobile leasing. Any dispute or
controversy arising from the automobile leasing services between Party B and any
Driver User shall be settled by Party B and the Driver User, and Party A neither
shall be liable for such dispute, nor shall be liable for the losses incurred to
Party B and the Driver User during the provision of the consultation service by
Party B to the Driver User.

 

  20.2 Party A shall only conduct a formal review for the materials submitted
and the information published by Party B. The approval by Party A shall not
represent that Party A acknowledges the authenticity and legality of such
material and information. In the event of any loss incurred to Party A or any
third party due to the false materials and information provided by Party B,
Party B shall be liable for compensation and shall be liable to Party A for the
breach.

 

  20.3 Party B has fully understood the functions and characteristics of
services of the Platform prior to the use of the Platform and agrees that Party
A shall not be liable to Party B for any defect in software, insufficiency of
function or any necessary improvement.

 



  20.4 Party B’s use of the Platform and the acquisition of any information by
using the Platform are solely at Party B’s independent judgment and is at Party
B’s own risk (including but not limited to the losses caused by damage to Party
B’s computer system or mobile phone system or loss of data.)

 



21.

Validation and Term

 

This Agreement shall enter into force as of the effective date. Unless this
Agreement is early terminated in accordance with this Agreement or other
agreements signed by the Parties hereof, the term of the validity of this
Agreement shall be one year from the effective date. Party A is entitled to
unilaterally terminate this Agreement within three natural months from the
signing date of this Agreement.

 



24 / 29

 

 

22. Miscellaneous

 

  22.1 The online Ride-hailing Service agreements between Party B and Party A or
Party A’s Affiliates, such as the Automobile Leasing Service Cooperation
Agreement, the Management Consulting Service Agreement, the Consultation Service
Cooperation Contract, and the Corporate Franchising Management Consulting
Service Agreement, the automobile leasing and consulting service agreements
(only limited to the contracts relevant to Party A's fast ride business, except
for those on general franchise business) shall continue to be valid within the
scope (the scope of relevant vehicles and drivers in the system identified by
Party A shall prevail) of cooperation before the signing of this Agreement by
and between the Parties hereof, and the deposits received by Party A in
accordance with such agreements will temporarily not be refunded. Such
agreements shall not be terminated until the end of the cooperation between the
Parties under the agreements, at which time the Parties will conduct friendly
negotiations on the termination of these agreements.

 

  22.2 The expressions of “not less than”, “no more than” and “within” in this
Agreement, include the given figure; the expressions of “N working days in
advance”, “within N working days”, “N days in advance”, “within N days”, include
the Nth working day and the Nth day.

 

  22.3 This Contract shall be executed in triplicate of equal legal effect, with
two original copies for Party A and one original copy for Party B. Where there
are any matters not mentioned herein during the operation of Party B, Party B
shall regard the basic principles prescribed in the Guidelines for the Honest
Management of Xiaoju Online Ride-hailing Partners as the basis for action.

 

Appendix: Agreement for Didi Chuxing Partners on Honesty & Integrity and
Anti-Commercial Bribery

 

————————————————— [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] —————————————————

 

Party A: Didi Chuxing Technology Co., Ltd.

(Corporate chop)

[Corporate seal affixed hereto]

 

Party B: Hunan Ruixi Financial Leasing Co., Ltd.

(Corporate chop)

[Corporate seal affixed hereto]

 



25 / 29

 

 

Appendix: Agreement for Didi Chuxing Partners on Honesty& Integrity and
Anti-Commercial Bribery

 

Party A: Didi Chuxing Technology Co., Ltd.

 

Party B: Hunan Ruixi Financial Leasing Co., Ltd.

 

[Instruction: this Agreement shall be exclusively used by Didi Chuxing
Technology Co., Ltd. to conclude contracts with external sides. This Agreement
shall be attached to all contracts signed with external sides as an appendix to
guarantee the interests of contracting parties.]

 

To build a fair and honest business cooperation ecology, the cooperating Parties
hereby make and enter into the honesty & integrity and anti-commercial bribery
agreement binding on both Parties.

 

To ensure stricter compliance with the provisions of Laws and regulations
concerning the prohibition of commercial bribery, maintain common interests, and
promote sound development of the Parties' relationship, the Parties hereby agree
as follows through friendly negotiation for mutual compliance:

 

Article I [Purpose of Contracting]

 

The Parties shall comply with national Laws and regulations on anti-commercial
bribery, ensure legal business transactions between the Parties, and shall never
damage either party's interest for the purpose of improper cooperation interest
in any illegal or corruptible manner. The Parties shall strictly comply with
this Agreement.

 

The term commercial bribery used in this Agreement refers to all direct or
indirect improper interests in material, service or spiritual forms given by
Party B or its personnel to Party A's employees in order to obtain the
opportunity of cooperation with Party A and cooperation benefits.

 

Article II [Honesty and Integrity Commitments]

 

(I) Party B undertakes:

 

1.       Not to bribe any employee of Didi Chuxing or family members thereof in
any way.

 

2.       To support the honesty and integrity construction of Didi Chuxing and
assume the obligation of real-name reporting; if any employee directly under
Party B or involved in the cooperation doesn't refuse or report any bribe demand
from the employees of Didi Chuxing or their family members and meets such
demand, it shall be deemed Party B's commitment of bribery.

 

3.       To voluntarily report the connection and interest relationship with the
employees of Didi Chuxing.

 



26 / 29

 

 

4.       To insist on integrity principle during transactions with Didi Chuxing
and at least ensure: all information, documents, materials, data and relevant
written and oral statements provided for Didi Chuxing are true and accurate.

 

5.       To strictly comply with the commitments made to Didi Chuxing,
contracts, agreements and memos between the Parties, not to conceal any
information that may impact the interest of Didi Chuxing, and actively cooperate
in the audit of Didi Chuxing.

 

6.     To comply with the provisions in the code of conduct for Didi Chuxing
partners, cooperation agreements and other policies.

 

7.       To strictly comply with the provisions concerning Didi Chuxing brand
management, and without authorization, shall not use 滴滴, DIDI, Didi Chuxing,
DIDI Club, authorized partner and any other easily confusing words.

   

8.       To strictly comply with relevant national Laws and regulations, and not
to engage in any illegal activity.

 

9.       To strictly manage company employees.

 

10.       To keep practical and realistic, not to communicate any false
information internally or to the society, and not to disclose any business
secrets of Didi Chuxing.

 

11.       To comply with national Laws, regulations and Didi Chuxing provisions,
keep honest in bid & tender or business cooperation course, and participate in
bid or tender activities and business cooperation according to Laws and
regulations.

 

Article III [Improper Interest]

 

Party B, Party B's associated companies or employees and associated persons
thereof:

 

(1)       shall not give cash gift, articles, negotiable securities directly or
indirectly, or provide improper interest in other disguised forms in the name of
Party B or in personal name to any employee of Party A or associated person
(including but not limited to direct relative, collateral relative within three
generations, close relatives by marriage or other persons who are closely
related or have interest relationship); including but not limited to cash,
checks, credit card gifts, samples, or other commodities, entertainment tickets,
membership cards, or kickback, return commission in the form of currency or
goods, employment or properties, introduction of private business cooperation,
and travel, entertainment or personal service at the cost of Party B.

 

(2)       Introduce business or other activities to Party A, or to any spouse,
friend or relative of Party A's employees as required by Party A's employees.

 



27 / 29

 

 

Article IV [Conflicts of Interest] including but not limited to:

 

(1)       Party B shall not provide loan or financing of any form for Party A's
employees and associated persons;

 

(2)       If any of Party B's shareholders, supervisors, managers, senior
management personnel (including but not limited to the senior management, chief
executive officer, chief financial officer, and other department managers
subject to powers or duties as defined in the Company Law), cooperation project
manager and project members is Party A's employee or its associated person, the
aforesaid person shall truthfully and fully report the same to Party A in
writing before cooperation;

 

(3)       In the process of cooperation, Party B shall not allow Party A's
employees and their direct relative to hold or have a third party to hold Party
B's equities (other than shares held through less than 1% outstanding equities
in open securities exchange market, through funds without actual control right
held directly or indirectly, or through trust of which the beneficiary is not
any of the aforesaid person or his/her associated person), or employ Party A's
employees and their direct relative (including but not limited to the
establishment of formal labor relations, labor dispatching and outsourcing
services, part-time consulting, and other forms). If Party B has employed any
relative or other associated person of Party A's employees (including but not
limited to direct relative, collateral relative within three generations, close
relatives by marriage or other persons who are closely related or have interest
relationship), Party B shall truthfully and fully report to Party A in written
form before Party A and Party B conclude the cooperation agreement or within
three days upon employment.

 

Article V [Liability for Default]

 

(1)       If Party B commits any violation of the aforesaid agreements, Party A
is entitled to unilaterally and completely terminate the contract and
cooperation with Party B, and no associated entities of Party A will establish
commercial cooperation with Party B at any time and under any circumstance in
the future, including but not limited to Party B and all of its subsidiaries,
branches and associated companies (the associated companies of Party B includes
without limitation the companies or other organizations established,
participated in, operated, controlled by or otherwise affiliated with Party B's
shareholders, legal person, actual controller or directors, supervisors, and
their direct relative, collateral relative within three generations, close
relatives by marriage or other persons who are closely related or have interest
relationship); besides, Party B shall pay liquidated damages to Party A at an
amount of RMB 100,000 or 50% of the total amount paid/discharged under the
involved order (contract), whichever is higher; if Party B's default causes any
loss to Party A that cannot be covered by liquidated damages, Party A will
recover compensations for actual losses from Party B.

 

(2)       Party B shall pay the liquidated damages within 5 working days upon
Party A's discovery of any breach, and if the payment is not made in time, Party
A is entitled to directly deduct the same from the contract price.

 

(3)       Where any improper interest is provided for any employee of Party A or
his/her associated person, whether actively or passively, if Party B voluntarily
provides effective information for Party A actively, Party A will consider based
on actual situations whether to continue cooperation with Party B and/or waive
the aforesaid liability for default.

 



28 / 29

 

 

(4)       The aforesaid circumstances are at absolute sole discretion of Party
A.

 

(5)       Where any violation of the commitments on part of either party or its
employee constitutes a crime, either party may report the crime to a judicial
authority, and the persons involved will be prosecuted for criminal offense; the
party violating the commitments and its employees, if causing economic loss to
other party, shall provide compensations.

 

Article VI [Reporting Channels and Reward]

 

If Party B becomes aware of/suspects any violation of the aforesaid provisions
on part of Party A's employees, Party B shall contact the Risk Control
Compliance Department (RCCD) of Party A. If the information provided by the
information provider about any commercial bribery is verified to be true, Party
A will reward the information provider depending on the influence extent of the
event, and in case of any event producing significant influence, will give
special reward.

 

Party A has a special email address to accept the complaints from Party B:
jubao@didiia.com; complaint hotline: 010-62962880. Party A will keep all
information providers and all materials provided by them strictly confidential.

 

Article VII [Miscellaneous]

 

This Agreement is an appendix to the Cooperation agreement, made in two copies,
and have equal legal force to the Cooperation agreement. The issues that are not
agreed upon in this Agreement shall be subject to the terms of the Master
Contract.

 

 

Party A: Didi Chuxing Technology Co., Ltd.

[Corporate seal affixed hereto]

 

Party B: Hunan Ruixi Financial Leasing Co., Ltd.

(Corporate chop)

[Corporate seal affixed hereto]

 



29 / 29

 

